PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_JUD_01_ME_01_EN.txt. 66

OBSERVATIONS BY M. RABEL.

Whilst in general agreement with the judgment delivered
by the Court, I find myself, to my regret, compelled to
disagree with it in regard to some points, one of which I
feel it my duty to deal with below (No. II). Before doing so, I
wish briefly to explain my point of view in accepting the solu-
tion adopted by the Court in regard to the main question concern-
ing the fixing of the indemnity due by the Respondent (No. I).

I.—In Chapter III, the judgment begins by saying that if
the expropriation effected by the Polish Government had been
lawful, the compensation due by it therefore should correspond
to the value of the undertaking at the time of dispossession,
plus interest on this sum to the date of payment. The
judgment goes on to say that this limitation of the compen-
sation is not admissible in the present case because the Polish
Government had no right of expropriation and that, conse-
quently, the German Government is entitled to be compensated
for all the losses suffered by its nationals as a result of the
seizure of the undertaking.

Being convinced of the justice of these arguments, I have
accepted them, believing that the principles resulting from the
unlawful nature of the expropriation, which principles are
subsequently set out in the judgment, are applicable in prac-
tice whenever the damage caused appears greater than the
compensation which would be due if expropriation had been
lawful, as may be the case in the present suit.

It is in fact obvious that the expropriator’s responsibility
must be increased by the fact that his action is unlawful.
Nevertheless, it is in my opinion also obvious that the unlaw-
ful character of his action can never place the expropriator
in a more favourable position, nor the expropriated Party in
a more unfavourable position, either by reducing the indemnity
due or by increasing the burden. of proof resting upon the
Applicant. This point of view, with which the Court in its
judgment has not thought fit expressly to deal, appears to
me to be in accordance with the general principles of law.
JUDGMENT No. I3.—OBSERVATIONS BY M. RABEL 67

Tt corresponds to the notion which has been very clearly
established, for instance in the application of German civil
law, namely that the fact that an act is of an unlawful
character—in the same way as if it were of a deceptive or
defective character—though in principle aggravating the
consequences of the act, nevertheless leaves intact, in favour
of the injured Party, and to be asserted by him should he
choose to do so, the rights to. which the act would have
given rise if it had been lawful or less culpable.

It appears to me therefore that the obligation resulting
from an unlawful seizure may be simply expressed as follows:
A government which has expropriated an object—with no
tight to do so—is obliged to pay the value of the object at
the moment of dispossession plus interest on this value, and
it is also responsible for damage caused in so far as such
damage exceeds the amount mentioned above. |

The questions put by the Court to the experts meet this
view, though, in my opinion, they are not in all points
necessary or expedient.

IJ.—I cannot concur in the Court’s decision in regard to
the so-called question of set-off.

1. This question first arose in a note of the Polish Govern-
ment of February ist, 1927, to the effect that that Govern-
ment had claims against Germany in respect of various
amounts, one of which, arising out of social insurances in Upper
Silesia, had been fixed by an award of the League of Nations
at 25 million Reichsmarks. In these circumstances, it contended
that the respective claims should be set off against each other.
It is to be observed that this statement related to the note
and aide-mémoire of the German Government, dated Jan-
uary roth, 1927, which “in regard to the question of the method
of payment, which tended more and more to become the main
question”, demanded “in principle a full and immediate pay-
ment” and proposed, as regards some portions of the payment,
the delivery of bills of exchange. :

As will be seen, the Polish Government, in asserting its
- right to set-off, did not specify the claims in question, except
the claim arising out of social insurance in Upper Silesia. Now
the Arbitral Tribunal of Interpretation, established between

9
JUDGMENT No. I3.—OBSERVATIONS BY M. RABEL 68

the Reparation Commission and Germany to hear disputes
concerning the so-called Dawes Plan, gave, on March 24th, 1926,
a decision having the force of ves judicata as between Germany
and Poland, to the effect that the payment of the 25 millions
referred to is included in the annuities which, under the Dawes
Plan, Germany has to pay to the Agent-General for Repara-
tion Payments. As these annuities consist of fixed sums, the
Polish Government’s contention was therefore designed to make
the German Government—contrarily to the award of the Arbi-
tral Tribunal of Interpretation—bear the burden of this claim,
by causing it to lose the indemnity due for the dispossession
of the Oberschlesische, which had been established by another
international judgment, namely the Court’s Judgment No. 7.

2. In the course of the proceedings leading up to Judgment
No. 8, as well as those leading up to the present judgment, in
spite of the invitations of the Applicant on the subject and
notwithstanding the exhaustive statements made by both
Parties.on the question of set-off, the Polish Government has
neither put forward specific claims to which it is entitled, nor said
that it would not maintain its submission that judicial or extra-
judicial set-off against the future judgment should be allowed.

The German Government in the course of the proceedings
has several times pressed that the Court should decide this
question which, being the real cause of the breakdown of the
diplomatic negotiations, is, in its opinion, a question of vital
importance in this suit, and that, unless it were decided, the.
dispute concerning the Chorzôw factory would not really be
completely adjusted. :

3. The Court considers that it has not jurisdiction to pass
upon this difference of opinion under Article 23 of the Geneva
Convention.

It should be observed that the terms of the judgment which
dismisses the German claim in regard to the question of set-off
in so far as they are based on the said opinion, do not seem
to me to have any bearing on claims directly seeking judgment
for an actual payment in money. For the Court, having
decided in its judgment that the said Article 23 of the Geneva
Convention gives it jurisdiction to determine the form and
JUDGMENT No. I3.—-OBSERVATIONS BY M. RABEL 69

method of the reparation due, seems undoubtedly to cover,
in this definition of its jurisdiction the question whether, in
this case, a money indemnity should be actually paid in
money or in other values.

4. The judgment deals rather with the abstract question
raised by the Applicant as to whether and under what con-
ditions a respondent condemned by a judgment of the Court
to pay a certain sum, may put forward a counter-claim to be
set off against this obligation. This question also seems to me
to enter into the present proceedings and not to relate to a
point necessarily distinct from them, such as should only be
taken at a subsequent stage.

A judgment imposing a penalty creates an obligation and
lays down in what that obligation consists. In a system of
municipal law, the judge may and should confine himself to
certain observations and technical points, which observations
may be read in the light of relevant municipal legislation.
. Thus municipal law will define what is meant by a payment
which the defendent is ordered to make and in particular
whether and under what conditions the setting-off of a counter-
claim is equivalent to payment in money of the judgment debt.
If, on the other hand, in an international case, the Parties
are at issue as to the action to be taken by the defendent
in complying with the judgment, it appears to me that the
nature of this action must be defined in the judgment in
order to avoid any possible uncertainty.

As regards the other conditions necessary for the granting of
the claim in question, I will merely point out that in my
opinion they also are fulfilled in the present case.

(Signed) E. RABEL.
